                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

RICK G. STALLINGS,

               Petitioner,

vs.                                                                      No. CIV 20-0014 JB\KBM

DWAYNE SANTISTEVAN and the
ATTORNEY GENERAL OF THE
STATE OF NEW MEXICO,

               Respondents.

      MEMORANDUM OPINION AND ORDER DENYING MOTION TO PROCEED IN
                          FORMA PAUPERIS

        THIS MATTER comes before the Court on the Petitioner’s Motion to Proceed In Forma

Pauperis, filed January 6, 2020      (Doc. 2)(“Motion”).     Petitioner Rick G. Stallings seeks to

prosecute his 28 U.S.C. § 2254 habeas action without prepaying the $5.00 filing fee. The Court

may only grant such relief where an inmate’s “affidavit [and] . . . statement of . . . assets

[demonstrates] that the [inmate] is unable to pay such fees or give security therefor.” 28 U.S.C.

§ 1915(a)(1). Stallings does not qualify under that test. His financial statement reflects that he

has $31.34 in his inmate spending account. See Motion at 3. The Court will therefore deny the

Motion, and Stallings must pay the $5.00 filing fee within thirty days of entry of this Order.

Failure to timely comply will result in the dismissal of this action without further notice.

        IT IS ORDERED that: (i) the Motion to Proceed In Forma Pauperis, filed January 6, 2020

(Doc. 2), is denied; and (ii) the Petitioner must submit the $5.00 filing fee within thirty days from

entry of this Order.
                                 _________________________________
                                  UNITED STATES DISTRICT JUDGE


Parties:

Rick Stallings, # 34234
Hobbs, New Mexico

       Pro se petitioner




                           -2-
